United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0981
Issued: July 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 4, 2017 appellant, through counsel, filed a timely appeal from a February 1, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish greater than one percent
permanent impairment of each upper extremity, one percent permanent impairment of the left
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

lower extremity, and two percent permanent impairment of the right lower extremity, for which
she previously received schedule awards.
FACTUAL HISTORY
On November 28, 2001 appellant, then a 53-year-old sales and services distribution
associate, was injured while working at the service window when her foot caught on a key chain
at the bottom of a drawer, causing her to fall on her hands and knees. OWCP accepted her claim
for contusion of the bilateral hands and knees and aggravation of unspecified internal derangement
of the bilateral knees. Appellant stopped work on the date of injury. She returned to full-time
limited-duty work on May 14, 2012, but retired on January 31, 2013.
On September 25, 2013 appellant filed a claim for a schedule award (Form CA-7). In
support of her claim she submitted a June 6, 2014 medical report from Dr. Karen Garvey, Boardcertified in internal medicine and occupational medicine. Dr. Garvey concluded, using the
diagnosis-based impairment method of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides)3 that appellant sustained
one percent right upper extremity permanent impairment, one percent left upper extremity
permanent impairment, two percent right lower extremity permanent impairment, and one percent
left lower extremity permanent impairment due to the November 28, 2011 employment injury.
By decision dated July 30, 2014, OWCP granted appellant schedule award compensation
for one percent permanent impairment of each upper extremity, one percent permanent impairment
of the left lower extremity, and two percent permanent impairment of the right lower extremity.
On August 1, 2014 appellant filed a claim for increased schedule award compensation
(Form CA-7). By letter dated August 6, 2014, OWCP advised appellant of the type of evidence
necessary to establish her claim, noting that no new medical evidence had been submitted. By
decision dated October 8, 2014, OWCP denied additional schedule award compensation as
appellant failed to submit evidence of permanent impairment greater than that which was
previously awarded.
On March 20, 2015 appellant filed a claim for increased schedule award compensation
(Form CA-7).
In a report dated July 8, 2015, Dr. Sean Lager, Board-certified in orthopedic sports
medicine and orthopedic surgery, noted appellant’s history of injury and treatment and provided
impairment ratings for her bilateral upper and lower extremities. He examined appellant’s wrists
and hands and found that she had flexion of 50 degrees and extension of 55 degrees on the right.
Dr. Lager determined that appellant had flexion of 50 degrees and extension of 65 degrees on the
left. He found grip strength of 4 +/5 on the right and 4/5 on the left. Dr. Lager noted that flexion
and extension was 5/5 bilaterally.
Regarding the knees, Dr. Lager found patellar tenderness on the right and medial and
lateral joint line tenderness on the right. He found no effusion in either knee. Dr. Lager determined
3

A.M.A., Guides (6th ed. 2009).

2

that appellant had medial and lateral joint line tenderness on the left and patellar tenderness on the
left. He found that she was guarding during the knee examination. Dr. Lager noted that he was
unable to elicit much of an examination as he could not test for ligament instability or specifically
anterior cruciate instability. Regarding flexion, he found that appellant had flexion of three out of
five bilaterally and extension of 3+/5 bilaterally. Additionally, Dr. Lager noted that she could
barely perform a straight leg raise versus gravity on the left. He provided range of motion findings,
which included: 0 degrees of extension to 90 degrees of flexion on the left. With regard to the
right leg, Dr. Lager found 0 degrees of extension to 105 degrees of flexion. He determined that
appellant reached maximum medical improvement on August 29, 2013. Dr. Lager noted that she
walked with a cane. However, regarding his examination of the knees, appellant’s complaints
were a bit out of proportion to the intensity of the injury. Dr. Lager reiterated that she was guarding
during the knee examination and that he was unable to elicit much of an examination as he could
not test for ligament instability or specifically anterior cruciate ligament (ACL) instability. He
noted that appellant complained of some tenderness around the knee joints bilaterally, and he
believed that she gave a poor effort on physical examination and he questioned her motivation.
With respect to her bilateral wrist conditions, Dr. Lager explained that appellant’s
condition was classified as a class 0, with no significant symptoms or signs at maximum medical
improvement. He advised that this was met based on the history of symptoms reported and the
objective findings. Dr. Lager referred to Table 15-3 of the A.M.A., Guides.4 He referred to Table
15-75 for functional history and determined that appellant had a grade modifier of 0. For physical
examination, Dr. Lager referred to Table 15-86 and determined that appellant had a physical
examination grade modifier of 1-mild problem. He found that wrist grip strength was 4+/5 on the
right and 4/5 on the left. For clinical studies, Dr. Lager referenced Table 15-97 and found a grade
modifier of 0. He noted that there were no available clinical studies of the right elbow. Dr. Lager
utilized the net adjustment formula.8 He referenced Table 15-39 and determined that appellant had
one percent impairment of each wrist. Dr. Lager reiterated that appellant gave a poor effort on
physical examination.
Turning to the bilateral knee conditions, Dr. Lager explained that it was classified as a class
0 with no significant symptoms or signs at maximum medical improvement. He explained that
this was based on the history of symptoms reported and the objective findings. Dr. Lager
referenced Table 16-3.10 He indicated that, for functional history, appellant had a grade modifier

4

A.M.A., Guides 395.

5

Id. at 406.

6

Id. at 408.

7

Id. at 410.

8

Id. at 411.

9

Id. at 395.

10

Id. at 509.

3

of 1 and referenced Table 16-6.11 Dr. Lager referenced Table 16-712 regarding a physical
examination adjustment and determined that appellant had a grade modifier 1 for a mild problem.
He determined that flexion and extension was 3/5 bilaterally. Dr. Lager noted that appellant could
barely perform a straight leg raise versus gravity, as he could not test for ligament instability or
specifically ACL instability. He referenced Table 16-813 for clinical studies and indicated that
appellant had a grade modifier of 0. Dr. Lager noted that the magnetic resonance imaging (MRI)
scans of her knees did not indicate that there were any tears, only osteoarthritis. He utilized the
net adjustment formula and determined that appellant had two percent impairment of each knee in
accordance with the A.M.A., Guides.14
On November 2, 2015 OWCP referred the medical evidence and the record to OWCP’s
medical adviser, Dr. Henry Magliato, a Board-certified orthopedic surgeon.
In a November 12, 2015 report, OWCP’s medical adviser, Dr. Magliato, noted the history
of injury and treatment and reviewed Dr. Lager’s report. Regarding the impairment rating for the
wrists and the knees, he explained that Dr. Lager’s report incorrectly adjusted the class 0
impairment. Dr. Magliato explained that any extremity that fit into a class 0 was automatically
zero percent permanent impairment for that extremity. He noted that appellant had already
received schedule awards of one percent for both upper extremities and two percent for the right
lower extremity and one percent for the left lower extremity. Dr. Magliato opined that the class 0
result did not matter. Regarding the date of maximum medical improvement, he explained that
the date used by Dr. Lager, August 29, 2013, was based upon a prior treating physician report.
Rather, October 18, 2013, the date of Dr. Lager’s report, should be used.
By letter of December 11, 2015, OWCP provided Dr. Lager with a copy of Dr. Magliato’s
report and requested an addendum report with specified information. Specifically, it noted that
Dr. Magliato reviewed his report and found that he had mistakenly adjusted a class 0 for all the
claimed impairment. OWCP advised Dr. Lager that, according to the A.M.A., Guides, any
extremity that fits into class 0 was automatically 0 percent permanent impairment.
By letter dated February 11, 2016, counsel provided OWCP with a supplemental report
from Dr. Lager.
In the January 11, 2016 supplemental report, Dr. Lager explained that he had inadvertently
adjusted a class 0 for the claimed impairment. He noted that, pursuant to the A.M.A., Guides, any
extremity that fit into a class 0 was automatically zero percent impairment. Dr. Lager noted that
appellant did not appear to have any studies made of her wrists and she had therapy for over a year.
He also indicated that she had injections in her knees and was discharged from treatment for quite

11

Id. at 516.

12

Id. at 517.

13

Id. at 519.

14

Id. at 521.

4

a while. Dr. Lager advised that appellant was at maximum medical improvement, which occurred
on August 29, 2013.
By decision dated March 31, 2016, OWCP denied appellant’s claim for increased schedule
award compensation. It found that the medical evidence of record was insufficient to establish
greater permanent impairment than that which was previously awarded.
By letter dated April 15, 2016, appellant, through counsel, requested a telephonic hearing,
which was held on December 7, 2016. During the hearing, appellant described her continuing
injury-related problems and limitations. She also indicated that she continued to receive treatment.
OWCP also received reports, dated May 6, June 3, August 12, and November 18, 2016
from Dr. Mitchell Kaphan, Board-certified in orthopedic surgery and orthopedic sports medicine.
However, these reports did not provide an impairment rating pursuant to the A.M.A., Guides.
By decision dated February 1, 2017, OWCP affirmed the March 31, 2016 decision as there
was no evidence of a greater permanent impairment than that which was previously awarded.
OWCP’s hearing representative also noted that, as appellant was previously awarded
compensation for one percent permanent impairment of each upper extremity, one percent
permanent impairment of the left lower extremity, and two percent permanent impairment of the
right lower extremity in accordance with the A.M.A., Guides, and was now found to have zero
percent impairment of each upper and lower extremity, OWCP should compute the overpayment
of compensation and issue an appropriate preliminary finding in that regard.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.15 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.16 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.17
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing

15

See 20 C.F.R. §§ 1.1-1.4.

16

5 U.S.C. § 8107(c)(1).

17

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

5

of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).18 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.19
Specifically for addressing lower extremity impairment, the sixth edition requires
identification of the impairment class of diagnosis (CDX) condition, which is then adjusted by
grade modifiers based on functional history (GMFH), physical examination (GMPE), and clinical
studies (GMCS). The net adjustment formula is (GMFH – CDX) + (GMPE – CDX) + (GMCS –
CDX).20 Under Chapter 2.3, evaluators are directed to provide reasons for their impairment rating
choices, including choices of diagnoses from regional grids and calculations of modifier scores.21
Section 16.2a of the A.M.A., Guides, provides that if the class selected is defined by physical
examination findings or clinical studies results, these same findings may not be used as grade
modifiers to adjust the rating.22
ANALYSIS
The Board finds that this case is not in posture for decision with regard to whether appellant
has established greater permanent impairment of her upper extremities than that which was
previously awarded. The Board further finds that appellant has not met her burden of proof to
establish greater permanent impairment of her for her bilateral lower extremities for which she
previously received schedule award compensation.
In granting schedule awards for permanent impairment of the upper extremities, the Board
has found that OWCP has inconsistently applied Chapter 15 of the sixth edition of the A.M.A.,
Guides. No consistent interpretation has been followed regarding the proper use of the diagnosisbased impairment (DBI) methodology or the range of motion (ROM) methodology when assessing
the extent of permanent impairment for schedule award purposes.23 The purpose of the use of
uniform standards is to ensure consistent results and to ensure equal justice under the law to all
claimants.24 In T.H., the Board concluded that OWCP’s physicians are at odds over the proper
18
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).
19

Isidoro Rivera, 12 ECAB 348 (1961).

20

A.M.A., Guides, 521

21
A.M.A., Guides 4, section 1.3. The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement; W.S., Docket No. 16-1111 (issued March 14, 2017).
22

A.M.A., Guides, 500.

23

T.H., Docket No. 14-0943 (issued November 25, 2016).

24

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board has observed that physicians interchangeably cite to language in
the first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians are inconsistent in the application of the A.M.A., Guides, the
Board has found that OWCP could no longer ensure consistent results and equal justice under the
law for all claimants.25
Utilizing a consistent method for calculating permanent impairment for upper extremities
to be applied uniformly,26 and such other development as may be deemed necessary, OWCP shall
issue a de novo decision on appellant’s claim for an increased schedule award compensation with
regard to her bilateral upper extremities.
With regard to appellant’s lower extremity impairment, appellant provided a July 8, 2015
report from Dr. Lager, who noted appellant’s history of injury and treatment and utilized the
A.M.A., Guides. Dr. Lager later submitted a supplemental report dated January 11, 2016. In his
July 8, 2015 report, regarding the lower extremities, Dr. Lager examined appellant and found
patellar tenderness on the right and medial and lateral joint line tenderness on the right. He
determined that there was no effusion in either knee and that appellant had medial and lateral joint
line tenderness on the left and patellar tenderness on the left. Dr. Lager referred to the A.M.A.,
Guides and explained that, for the bilateral knee condition, it was classified as a class 0 with no
significant symptoms or signs at maximum medical improvement. Following the use of
appropriate grade modifiers and the net adjustment formula he determined that appellant had two
percent permanent impairment of each knee in accordance with the A.M.A., Guides.
In a November 12, 2015 report, OWCP’s medical adviser, Dr. Magliato, noted the history
of injury and treatment and reviewed Dr. Lager’s report. He explained that Dr. Lager’s report
incorrectly adjusted the class 0 and explained that any extremity that fit into a class 0 was
automatically zero percent impairment for that extremity. Dr. Magliato concluded that appellant
had no permanent impairment of any upper or lower extremity.
In his January 11, 2016 supplemental report, Dr. Lager explained that he had inadvertently
adjusted a class 0 for the claimed impairment. He noted that, pursuant to the A.M.A., Guides, any
extremity that fit into a class 0 was automatically zero percent impairment. Therefore, Dr. Lager
amended his findings such that he opined that appellant had zero percent permanent impairment
of her bilateral lower extremities.
OWCP also received reports, dated May 6, June 3, August 12, and November 18, 2016,
from Dr. Kaphan. However, these reports did not provide an impairment rating pursuant to the
A.M.A., Guides and therefore do not provide any support for an increased schedule award of any
extremity.

25

Supra note 23.

26

See FECA Bulletin No. 17-06 (issued May 8, 2017).

7

Having duly considered the medical evidence of record, the Board finds that there is no
evidence that suggests that appellant has greater permanent impairment of her bilateral lower
extremities greater than that which was previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the case is not in posture with regard to appellant’s bilateral upper
extremity permanent impairment. The Board further finds that appellant has not established
greater permanent impairment than the one percent of the left lower extremity and two percent of
the right lower extremity previously awarded.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision.
Issued: July 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

8

